               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                  :     Crim. No. 1:16-cr-178
                                          :
                                          :
                   v.                     :
                                          :
                                          :
QUAN LEROY GROSS                          :     Judge Sylvia H. Rambo

                                    ORDER
      AND NOW, this 27th day of June, 2019, IT IS HEREBY ORDERED that

the motion filed pursuant to 28 U.S.C. § 2255 (Doc. 84) is DENIED. The court

declines to issue a certificate of appealability because Gross has not made a

substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2).



                                              s/Sylvia H. Rambo
                                              SYLVIA H. RAMBO
                                              United States District Judge
